Citation Nr: 1644564	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  07-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1958 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran provided testimony in support of his claim during a videoconference before the undersigned; a transcript of this hearing is of record.

This issue was initially denied in an unappealed rating decision in December 2002, and during the course of this appeal the Board reopened the claim and remanded it in a February 2011 decision.  The matter was also remanded in July 2013 and April 2016.  The directed development has been completed.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268  (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained an injury to the neck in a motor vehicle accident in active service in March 1961 and cervical spine strain was diagnosed; x-ray examination of the cervical spine in March 1961 and April 1973 was normal; and examination of the neck and spine was normal upon retirement examination in November 1977.    

2.  The evidence of record indicates that the Veteran's current cervical spine disability is less likely than not related to active service to include a neck injury noted therein, and arthritis did not manifest to a degree of 10 percent or more within a year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided in October 2005, February 2006, March 2006, May 2008, August 2010, and January 2008.  Thus, adjudication of the claim at this time is warranted.

All relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  The RO searched for the service clinical records and such records were not located.  The veteran was notified of the search results.  VA treatment records and private medical records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2010 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the appealed issues and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

VA provided a VA examination in March 2011 and an addendum opinion was obtained in December 2013 as to the nature and likely etiology of the claimed disability cervical spine disability.  The Board finds that the VA examination and medical opinion are adequate for adjudication purposes.  The examination was performed by a medical professional and based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

All development requested in the February 2011, July 2013, and April 2016 Board remands was accomplished, which included obtaining a VA examination and an opinion.  The examination and opinion are compliant with the remand and adequate upon which to base a decision.  The Veteran was interviewed and examined, and a rationale supporting the opinion was provided.  




II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases, such as arthritis, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that he has a current neck disability related to a neck injury in service.  

The record establishes through probative medical evidence that the Veteran has cervical spine spondylosis and arthritis.  See page 14 of Medical Treatment Record - Non-Government Facility received August 2007, and page 7 of Medical Treatment Record - Non-Government Facility received August 2007.

Regarding in-service event, the Veteran testified that he had a car accident between 1960 and 1961 that resulted in his neck being twisted.  He was in traction for 3 weeks and in a cast for 3 to 6 months following the accident.  He had continuous pain in service and limitation of motion.  See pages 10, 14, 15, and 16 of Hearing Testimony.

Inpatient medical records from the hospital where he was treated after the accident could not be obtained as they were no longer available; however, the Veteran submitted pictures of the damaged car and the accident was noted in his service treatment records.  See Medical Treatment Record - Government Facility received August 2010 and STR - Medical.

Service treatment records include a March 1961 clinical record cover sheet that notes the Veteran was the driver a car when he lost control of it on a curve; the car left the road and turned over.  He was hospitalized for 8 days and the diagnosis noted was cervical spine strain.  The record indicated that there were no operations or special therapeutic procedures.  See page 6 of STRs - Medical received June 2011.  X-rays of the cervical spine taken after the accident in March 1961 and April 1973 were normal.  See page 31 of STR - Medical received June 2011.

Since the Veteran has a current cervical spine disability and he had a neck injury in service, a VA medical opinion was obtained to determine whether the claimed disability is related to his military service.  The December 2013 VA medical opinion indicates that the VA examiner concluded that it was less likely than not that the Veteran's neck disability was related to service.  The VA examiner considered the contents of the claims file to include the 2011 examination.  In rendering the medical opinion, the VA examiner noted the Veteran's car accident in March 1961 and the cervical spine X-rays in service that were normal.  The VA examiner noted that at the time of the accident, the injury was diagnosed as a strain, which she believed was an acute episode evidenced by no other complaints or problems of the cervical spine.  The VA examiner also noted that when the Veteran separated from service there were no problems in relation to his cervical spine.  See the December 2013 VA medical opinion.  

The Board finds that the opinion is consistent with the evidence and adequately supported by a rationale.  Accordingly, its probative value is high.  The Veteran has not submitted and the record does not contain any nexus evidence in favor of the claim.

The Veteran asserts that despite the lack of documentation of neck problems in service, his neck continued to bother him.  See Correspondence received August 2016.  He reported that he noted his injuries on every periodic physical even if it was not documented and that the medical history associated with examinations dated in November 1975 and November 1977 list his neck injury.  See Statement in Support of Claim received August 2010.  He also indicated he is not responsible for poor record keeping and that he spent 40 years getting treatment for his neck including in the military.  See Correspondence received May 2007.

The fact that the Veteran injured his neck due to a car accident in service is documented in his service treatment records and is not in dispute.  As a lay person, he is competent to report his symptoms during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is obligated to consider the credibility and probative value of his statements.

In determining credibility, the Board may consider factors such as a veteran's inconsistent statements, inconsistency with other evidence of record, facial implausibility, self-interest, and bias.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

When his statements are viewed in the context of the evidence of record, their credibility is limited.  See Baldwin v. West, 13 Vet. App. 1 (1999); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Their probative value, therefore, is also very limited.

Although his hospitalization records are not available, the Veteran's recollection of the events in service is shown to have some inconsistency with the contemporaneous records.  In this regard, the Veteran reported being hospitalized for weeks whereas the March 1961 clinical cover sheet indicates he was hospitalized for 8 days.  He reported being in traction; the service treatment records indicate that the diagnosis was cervical spine strain and x-ray examination in service was normal.  

Regarding his assertion that he made neck complaints that were not documented, the service treatment records show he was seen for a multitude of complaints during the course of his lengthy military career, some of which appeared to have been chronic complaints.  In light of this evidence, it seems unlikely that over the next 17 years of service after the accident the Veteran's cervical spine complaints would be singled out as the one chronic disorder that would not be documented if treatment had been sought.  See STR - Medical.

Despite statements to the contrary, the service treatment records were not completely devoid of neck complaints outside of the March 1961 record.  An April 1973 service treatment records shows the Veteran complained of neck pain; X-rays were taken that revealed findings within normal limits.  Significantly, the clinician noted that the Veteran reported having occipital headaches since childhood and that he felt his neck muscles were tightening up.  See page 9 of STRs - Medical received June 2011.

The Board also observes that in January 1975, he was noted to have history of tension headaches with buildup of tension in the neck muscles that was treated with relaxation techniques.  None of the records suggest there is an association with the neck strain diagnosed in 1961.  See page 11 of STR - Medical received October 1978.

In May 1975, the Veteran sought treatment for headaches that he reported started in 1960.  He reported that the headaches began in the cervical region and migrated out.  See page 15 of STR - Medical received October 1978.

Based on the evidence it appears that the Veteran's complaints concerning neck pain were found to be muscular and associated with tension headaches rather than his cervical strain.  Notably, service connection has already been established for a headache disability.  

Contrary to the Veteran's statement, records associated with the November 1975 and November 1977 examinations show that neither the neck injury nor continuing symptoms were noted.  A November 1975 periodic medical history report notes many complaints and disorders, some of which date back a decade or more, but there is no mention of neck complaints or disorders.  The only spine complaints noted were in the lumbar region.  See pages 18 and 19 of STR - Medical received June 2011.

The November 1977 retirement examination notes that the Veteran had a painful left shoulder since 1974 due to an auto accident that remained symptomatic, but no mention was made of the 1961 auto accident or any neck residuals.  See page 58 of STRs - Medical received October 1978.  The associated November 1977 medical history report noted several complaints concerning his overall medical condition, but he made no reference to his neck.  See page 14 of STR - Medical received June 2011.

Significantly, his periodic examinations and retirement examination contain no clinical findings of any abnormality with respect to his neck.  See STR - Medical.  

Thus, in light of the overall evidence, the Board finds that the contemporaneous medical records are more credible and probative as to whether there were any ongoing residuals of the in-service neck injury than the Veteran's recollection of events that occurred many decades earlier.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

The record shows that after separation from service in September 1978, the Veteran was afforded a VA examination in November 1978.  He did not have any complaints pertinent to the cervical spine.  Examination of the cervical spine was normal; there was normal range of motion in all the joints.  As for post-service treatment, there is no medical evidence of a cervical spine disorder until October 1993.  The Veteran had an MRI of the cervical spine due to complaints of neck pain.  The findings revealed central HNP at C3-4.  See page 7 of Medical Treatment Records - Non-Government Facility received January 2006.  

Post service VA records contain MRI evidence of degenerative changes of the cervical spine, but this was not until April 2004.  See page 11 of Medical Treatment Record - Government Facility received January 2006.  Since evidence of cervical spine arthritis did not manifest until many years after service, service connection for arthritis as a chronic disorder on a presumptive basis is not available.  See 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent cervical spine symptoms in service and since service.  The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a cervical spine disability either during active service or continuously since service separation.  An October 1994 private evaluation report by an orthopedist indicates that the Veteran "also had some neck problems and got PT."  A February 2000 private medical record indicates that the Veteran reported having a chronic neck condition; he did not describe the symptoms.  The record shows that in 2002, when the veteran first filed his initial claim for service connection, he reported the neck injury in service; he did not report any chronic symptoms.  The July 2002 VA nursing assessment record indicates that the veteran again reported having a neck injury in service.  He did not report chronic symptoms.  In an October 2005 statement, the Veteran reported that he has had severe pain in the identified vertebrae in the neck for the past 35 years which were identified as problematic with damage occurring in his neck in 1961.  

The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

The record shows that the Veteran first reported having severe pain in the neck for 35 years in October 2005.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  These lay statements were first made over 25 years after service and were made in connection with the Veteran's claim for compensation for a cervical spine disability.  The Board finds that the Veteran's lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  The Veteran did not report having severe neck pain for 35 years when he filed the initial claim for service connection in 2002.  The Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the cervical spine disability, symptoms, and treatment in service are inconsistent and are inconsistent with the medical evidence of record.  The service treatment records do not document chronic or recurrent severe neck pain.  As discussed in detail above, the Veteran sustained an injury to the cervical spine in a motor vehicle accident in March 1961 and he sought medical treatment.  Service treatment records note that the Veteran next had the symptoms of neck pain in 1973, over 12 years after the motor vehicle accident.  The April 1973 service x-ray report indicates that x-ray examination of the cervical spine was normal.  The Veteran did not report having severe neck pain upon service retirement exam.  As noted above, the Veteran was treated for headaches with pain in the cervical area in active service and service connection is in effect for this disorder.  Based on the evidence it appears that the Veteran's complaints concerning neck pain in active service were found to be muscular and associated with tension headaches rather than the cervical strain or a cervical spine disability.  Thus, service connection for a cervical spine disability on a presumptive basis under 38 C.F.R. § 3.303 (b) is not warranted.

Having reviewed all of the medical evidence of record, there is no indication the Veteran had a current chronic cervical spine disorder that originated in service.  In in-service injury early in the Veteran's lengthy military career is not shown to have had any longstanding residuals and the earliest evidence of a disorder was not until 1993, which is 15 years after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  Moreover, there is also no medical evidence suggesting a nexus between the claimed disability and the Veteran's military service.  

In light of this and the unfavorable medical opinion, the Board finds that a preponderance of the evidence is against the claim for service connection.  There is no reasonable doubt to resolve in the Veteran's favor, so the claim is denied.  See Gilbert, supra.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


